Title: From Thomas Jefferson to Isaac Shelby, 28 June 1793
From: Jefferson, Thomas
To: Shelby, Isaac



Sir
Philadelphia June 28. 1793

The bearer hereof Mr. Michaud is a citizen of the French republic who has resided several years in the US. as the Conductor of a botanical establishment belonging to the French nation. He is a man of science and merit, and goes to Kentuckey in pursuit of objects of Natural history and botany, to augment the literary acquirements of the two republicks. Mr. Genet the Minister of France here, having expressed to  me his esteem for Mr. Michaud and good opinion of him, and his wish that he should be made known to you, I take the liberty of recommending him to your notice, your counsels, and good offices. His character here persuades me they will be worthily bestowed on him, and that your further knowlege of him will justify the liberty I take of making him known to you. This will the more need justification, as I have not the honor of being personally known to you myself. This circumstance however has not prevented my entertaining for you those sentiments of esteem and respect which your character is entitled to inspire, and which I beg leave to tender you, with sincere assurances of attachment and regard from Your Excellency’s Most obedt & most humble servt
